Order filed September 30, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00427-CV
                                    ____________

IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D., AND
                    A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37155

                                      ORDER

      The clerk’s record does not contain a copy of a final judgment. However, the
record in appeal no. 14-21-00538-CV evinces that a final judgment was signed in
the underlying trial court proceeding on September 14, 2021. Accordingly, the trial
court clerk is ordered to file a supplemental clerk’s record in this case within 5 days
of the date of this order, containing the judgment signed September 14, 2021.



                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.